DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, it is unclear if the breakable wall recited in lines 1 and 3 is the same as the “at least one breakable wall” recited in claim 1, line 4, or some other breakable wall.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 recites that the infusion bag is comprised of porous material.  As claim 1 already recites “an infusion bag” which is necessarily porous, it is not seen that claim 3 further limits claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
    obviousness or nonobviousness.

Claims 1 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Baumann et al. US 2012/0021108 in view of DiLiberto et al. US 2011/0308977.
Regarding claims 1 and 5, Baumann discloses a cold brew beverage product which product comprises an infusion bag (filter bag 120), an infusible material (brewable ingredient 130) (coffee) is disposed within the infusion bag, and an outer container (brewing bag 110) (paragraph [0044] and fig. 2,3).  The outer container is vacuum sealed and the infusion bag disposed within the outer container under a vacuum pressure (paragraph [0080] and [0125]).
Claim 1 differs from Baumann in a receptacle comprising at least one breakable wall containing water stored therein disposed within the outer container.  
DiLiberto discloses a receptacle (inner packet) having at least one breakable wall the receptacle having an associated liquid (water) stored therein and an outer container (126) in which the receptacle and other beverage ingredients would be contained (paragraph [0012], [0039]).  The receptacle is capable of being ruptured such that the liquid would come in contact with other beverage ingredients disposed therein (paragraph [0017] and [0046]).  DiLiberto is providing a receptacle comprising at least one breakable wall having an associated beverage liquid (water) stored therein and another beverage ingredient both of which are stored within an outer container for the art recognized as well as applicant’s intended function which is to facilitate the shipment, storage and sale of such products as discrete ingredients, extending shelf life, as well as effectiveness by avoiding premature mixing as well as having the components in separate compartments of a single flexible pouch to permit the pouch to serve as both a mixing and dispensing container.  To therefore modify Baumann and provide a receptacle comprising at least one breakable wall with the receptacle having water stored therein as taught by DiLiberto would have been an obvious matter of choice and/or design to the ordinarily skilled artisan.
With respect to the remaining recitations beginning “the receptacle is configured to rupture while the vacuum pressure is maintained thereby releasing the water such that the water is drawn into the infusion bag under the vacuum pressure” these are seen to be recitations regarding the intended use of the cold brew beverage product.
In this regard applicant’s attention is invited to MPEP 2114 which states that “an apparatus must be distinguished from the prior art in terms of structure rather than function”.  That is to say, apparatus claims cover what a device is, not what a device does.  If the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and then further limitations merely state, for example, the purpose or intended use of the invention, rather than any distinct structural definition of any of the claimed invention’s structural limitations, then any limitations regarding the intended use of the device are of no significance to claim construction.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim which Baumann in view of DiLiberto obviously does.  Further, if the prior art structure is capable of performing the intended use, then it meets the claim.
It is The Office’s position that the further limitations do not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. “the receptacle is configured to rupture while the vacuum pressure is maintained thereby releasing the water such that the water is drawn into the infusion bag under the vacuum pressure”, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art, that is Baumann in view of DiLiberto and further that the prior art structure, which is identical and/or obvious in view of the prior art to that set forth in the present claims is capable of performing the recited purpose or intended use.
Nevertheless, the receptacle of Baumann in view of DiLiberto would clearly be capable of being ruptured while the vacuum pressure is maintained thereby releasing the water such that the water would be drawn into the infusion bag under the vacuum pressure.
Regarding claim 2, Baumann in view of DiLiberto disclose the breakable wall would be formed by a material having a rupture point (122) lower than that of the outer container (‘977, paragraph [0043] – [0044]) and that upon external compression (by the user’s hands) of the outer container the breakable wall would be ruptured (‘977, paragraph [0046]). 
With respect to the remaining recitations beginning “allowing the water to flow into the outer container and come in contact with the infusion bag” these are seen to be recitations regarding the intended use of the cold brew beverage product and are rejected as such for the same reasons given above in the rejection of claim 1.
Regarding claim 3, Baumann in view of DiLiberto disclose the infusion bag is comprised of porous material (‘108, paragraph [0046]).
Regarding claim 4, Baumann in view of DiLiberto disclose the porous material is formed of paper (‘108, paragraph [0055]).
Regarding claim 6, Baumann in view of DiLiberto disclose the receptacle would be in the form of a bag (packet 102) (‘977, paragraph [0038] and fig. 2 and 3).
Regarding claim 7, Baumann in view of DiLiberto disclose the bag is comprised of plastic (polyethylene terephthalate) (‘977, paragraph [0039]).
Regarding claim 8, it is not seen that patentability would be predicated by the particular thickness of the plastic from which the receptacle bag would be made.  Baumann in view of DiLiberto disclose that in order to assure that the receptacle bag is torn or ruptured without impacting the ability of the outer container to retain all that is contained therein the force required to rupture the bag must be less than the force that would be required to rupture the outer container.  Baumann in view of DiLiberto further discloses that this would be accomplished through the use of a film for the bag that is inherently weaker, i.e. thinner than that of the outer container (‘977, paragraph [0044]), which is to say that Baumann in view of DiLiberto is disclosing that the thickness of the plastic from which the receptacle bag is made would be a result effective variable which the ordinarily skilled artisan would conventionally and routinely optimize.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.  It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.
Regarding claims 9 and 10, Baumann in view of DiLiberto disclose the outer container (110) is in the form of a bag comprised of plastic (‘108, paragraph [0012] and fig. 1).
Claim 11 is rejected for the same reasons given above in the rejection of claim 8.
Regarding claim 12, it is obvious that the outer container of Baumann in view of DiLiberto would have to have been vacuum sealed after the infusion bag and the receptacle would be disposed therein since if the outer container were to be vacuum sealed first it is unknown how the infusion bag and the receptacle would possibly be disposed in the outer container while a vacuum would be maintained at the same time.
Claims 13, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Baumann et al. US 2012/0021108 in view of DiLiberto et al. US 2011/0308977 in view of Walsh/Leon.
Regarding claim 13, Baumann in view of DiLiberto disclose that the use of sterile liquids.  Claim 13 differs from Baumann in view of DiLiberto in the water within the receptacle is purified water.  
Walsh/Leon discloses that purified water (reverse osmosis) definitely makes coffee taste better by removing all of the contaminants (page 5) making it obvious for the ordinarily skilled artisan to have used purified water in the cold brew beverage product of Baumann in view of DiLiberto to improve the taste of the finished cold brew beverage.
Regarding claims 22 and 23, the limitations of claims 22 and 23 are method limitations and do not determine the patentability of the product, unless the process produces unexpected results.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Baumann in view of DiLiberto discloses the cold brew beverage product as claimed. It has been held that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” (MPEP § 2113 and In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985))
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369. The examiner can normally be reached Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S./
Chaim SmithExaminer, Art Unit 1791                                                                                                                                                                                                        17 August 2022



/VIREN A THAKUR/Primary Examiner, Art Unit 1792